Order entered November 10, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01272-CR

                              CODY ALLAN SRADER, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 219th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-80009-2015

                                           ORDER
          The Court has before it the November 9, 2015 motion of Craig Price to withdraw as

appellant’s appointed counsel. Mr. Price states that he has accepted employment with the

Grayson County District Attorney’s Office and can no longer represent appellant on this appeal.

We GRANT the motion and DIRECT the Clerk to remove Craig Price as appellant’s attorney of

record.

          We ORDER the trial court to appoint new counsel to represent appellant on this appeal

and to transmit to this Court the order appointing new counsel within FIFTEEN DAYS of the

date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Scott Becker,

Presiding Judge, 219th Judicial District Court; Craig Price; and the Collin County District

Attorney’s Office.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated fifteen days from the date of this order or when the order appointing new

counsel is received.

                                                  /s/    ADA BROWN
                                                         JUSTICE